SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED *46AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Jean-Benoit Chapón appeals from a judgment of the United States District Court for the Eastern District of New York (Nina Gershon, Judge) dismissing his case for lack of subject matter jurisdiction. On appeal, Chapón reasserts his claim that he paid defendantsappellees $800 to ship an automobile to Haiti, and that the car was never delivered. As there is no discernable basis for federal subject matter jurisdiction in this case, we affirm.
We have considered Chapon’s remaining arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.